Cooley, Ch. J:
The validity of a tax-title for the year 1864 is the question at issue in this suit. The tax-sale was made for the state tax alone. Three objections are made to the title.
I. That the supervisor’s certificate to the assessment roll was premature; it being dated on the third day allowed by law for reviewing the assessment roll and making objections thereto. —Laws of 1858, p. 178. The argument is, that being made on the third day, it did not allow the full three days for objections which the statute gives. The case of Westfall v. Preston, 49 N. Y., 349, affords some support to this objection, but we think the statutes differ so much as to render that case inapplicable. TJnder the New York statute it would seem that one whole day was given for the review; under our statute, three are allowed, but only until five o’clock P. M., after which it would seem entirely competent for the supervisor to attach his certificate. ■ We must presume, in favor of official regularity, that he did not attach it prematurely.
II. That there was no lawful equalization of the several township assessment rolls by the board of supervisors.
The statute required the board of supervisors, if they should deem the valuation of real estate in the several townships to be relatively unequal, to “equalize the same by adding or deducting from the valuation of the taxable property in the township or townships such an amount as in their judgment will produce relatively an equal and uniform valuation of the real estate in the county, and the amount added to or deducted from the valuation in each township shall be entered upon the records.” As the amount of state and county taxes levied in the several townships will depend on this equalization, it is as important, as between the several townships, as would be a .separate valuation of estates, as between individuals. In this case the statute was not complied with. No such record as the statute requires was made, and no formal action whatever appears to have *64been taken by the supervisors to equalize the rolls at all. There is, indeed, a column of. figures where under the head! of “equalized valuation” the sum of one hundred and forty-eight thousand dollars is set opposite the name of this town; but that this sum is the result of any action by the supervisors does not appear, and conjecture is inadmissible where the statute requires a record. The defect is fatal.
III. A further objection was made, that the tax on the-face of the roll appears to have been excessive. This we-shall not consider, as there was no competent evidence showing what state tax was apportioned to this township, and consequently no basis for an estimate.
The defendant appears to have claimed some rights by-possession, but the facts on which the rights depend are not found.
The judgment must be reversed, with costs, and a new-trial ordered.
The other Justices concurred.